Citation Nr: 0532899	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  99-24 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an initial increased evaluation in excess 
of 10 percent for posttraumatic stress disorder (PTSD) for 
the time period from February 11, 1999 to April 13, 2005. 

3.  Entitlement to an initial increased evaluation in excess 
of 50 percent for PTSD for the time period from April 14, 
2005 to the present.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The veteran had active military service from March 1971 to 
April 1972.  His claims file contains official documentation 
that verifies his status as a combat veteran, specifically 
his receipt of the Combat Infantryman Badge (CIB).  See 38 
U.S.C.A. § 1154(b) (West 2002).

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  A hearing was held before a Hearing Officer 
at the RO in January 2000.  

A February 2001 Board decision reopened the veteran's claim 
for service connection for right knee disability and remanded 
the veteran's claims for entitlement to service connection 
for a right knee disability and entitlement to an higher 
initial evaluation for PTSD for additional development.  The 
Board further developed the veteran's claims in October 2002. 
In April 2003, the Board remanded the veteran's claims action 
consistent with Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In June 
2004, the Board remanded the veteran's claims to obtain VA 
examination reports, identify treatment providers, and take 
action consistent with the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002 & Supp. 
2005).

The Board notes that the veteran was represented by an 
attorney whose authority to represent veterans was revoked by 
VA.  The RO notified the veteran of this information in an 
August 2002 letter.     


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims have been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.

2.  A right knee disability is not shown to be related to 
disease, injury, or events during active service.

3.  Prior to April 14, 2005, the veteran's service-connected 
PTSD is manifested by avoidance of crowds, exaggerated 
startle response, occasional sleep impairment, normal speech, 
depressed mood, adequate judgment and insight, no memory 
impairment, and dysphoria which equates to occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress.

4.  From April 14, 2005, the veteran's service-connected PTSD 
is manifested by poor concentration, circumstantial speech, 
good personal hygiene, poor short-term and long-term memory, 
poor insight, loss of ability to form close relationships, 
strained family relationships, mild panic symptomatology, 
irritability, disturbed sleep, depressed mood, anxiety, and 
nightmares, which more nearly approximates occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
but does not approximate total occupational and social 
impairment. 


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 1154(b), 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  Prior to April 14, 2005, the schedular criteria for a 
rating in excess of 10 percent for PTSD are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2005).

3.  From April 14, 2005, the schedular criteria for a rating 
of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection - Right Knee Disability

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  
Consideration for presumptive service connection for such 
diseases and disorders requires a minimum of 90 days of 
active service during a period of war or after December 31, 
1946.  In this case, the veteran's dates of verified active 
service indicate that he is entitled to be considered for 
presumptive service connection.  Further, arthritis is 
included in the list of disorders under 38 C.F.R. §§ 3.307 
and 3.309.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

The Board notes that the veteran's claims file contains 
official documentation of his receipt of the Combat 
Infantryman Badge.  For injuries that are alleged to have 
been incurred in combat, 38 U.S.C.A. § 1154(b) provides a 
relaxed evidentiary standard of proof to determine service 
connection.  See Collette v. Brown, 82 F.3d 389 (1996).  VA 
regulations provide that in the case of any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of service, even though there is no official record 
of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2005); see generally 
Peters v. Brown, 6 Vet. App. 540, 543 (1994).  However, the 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

As an initial matter, in considering the veteran's claim, the 
Board acknowledges the veteran's complaints -- in personal 
statements, VA examination reports, and the January 2000 
hearing transcript -- that he suffers from current residuals 
of a right knee disability due to events during active 
service.  These lay statements alone, however, cannot meet 
the burden imposed by 38 C.F.R. §§ 3.303, 3.307, and 3.309 
with respect to the relationship between events during 
service and his current complaints.  See Moray v. Brown, 
2 Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (a)(2) (2005).  

Service medical records show an isolated notation of patellar 
tendon strain in a September 1971 treatment record.  The 
veteran's service enlistment and separation examination 
reports, dated in March 1971 and April 1972 respectively, do 
not show any right knee findings or diagnoses.  However, 
under 38 U.S.C.A. § 1154(b), the Board will apply a reduced 
evidentiary burden to the question of service incurrence 
concerning injuries that are alleged to have been incurred in 
combat.  In this case, the claimant is a combat veteran who 
contends that he injured his right knee during active service 
when jumping out of helicopters while carrying heavy 
equipment.  The Board finds that his contentions constitute 
satisfactory lay evidence that a right knee injury was 
incurred in combat, as the evidence is consistent with the 
circumstances, conditions and hardships of his active 
military service.


Private treatment records dated in 1999 showed complaints of 
right knee pain and radiologic evidence of a significant 
amount of osteophyte formation around the tibial tubercle.  
Competent medical evidence of record also shows that the 
veteran suffers from current right knee disability diagnosed 
as calcific patellar tendonitis in a March 2005 VA 
examination report.  However, establishing service connection 
for a disability requires the existence of a relationship or 
connection between that disability and a disease or injury 
incurred in service.  Competent medical evidence of record 
does not show that he suffers from a right knee disability 
etiologically related to disease, injury, or events during 
his active service.  In fact, the examiner specifically 
opined in the March 2005 report that the veteran did not 
suffer from a right knee condition caused by, as the result 
of, or aggravated by military service.  

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Service connection 
for a right knee disability is not warranted.

II.  Entitlement to Increased Evaluation - PTSD

This appeal arises from a July 1999 rating decision that 
granted service connection for PTSD and assigned a 10 percent 
disability evaluation, effective from February 11, 1999.  In 
a June 2005 rating decision, the RO awarded a 50 percent 
disability evaluation for PTSD, effective from April 14, 
2005.  Nonetheless, the issue of the initial rating to be 
assigned for PTSD remains before the Board on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted a 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  In 
this case, the Board evaluates the level of impairment due to 
the disability throughout the entire time of the claim and 
considers the possibility of staged ratings, as discussed 
below.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

Under 38 C.F.R. § 4.130 (2005), the general rating formula 
for mental disorders to include PTSD (evaluated under 
Diagnostic Code 9411) is as follows:

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating is assigned for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal) with 
symptoms of depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for PTSD that cause 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for PTSD that cause total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.

As an initial matter, in considering the veteran's claim, the 
Board acknowledges the veteran's descriptions of his current 
PTSD symptoms -- in personal statements, VA examination 
reports, and the January 2000 hearing transcript.  The 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.130, Diagnostic Code 9411 with respect to determining the 
severity of his service-connected PTSD disability.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) 
(2005).  

For the Time Period Prior to April 14, 2005

VA treatment notes and a June 1999 VA examination report 
showed diagnoses of chronic PTSD.  In the June 1999 VA 
examination report, it was noted that the veteran complained 
of feeling pressure at work, crowd avoidance, insomnia, 
exaggerated startle response, and depression.  The veteran 
described a relationship with his brother and some 
associations with others, but stated that he had no close 
friends.  It was noted that the veteran was casually groomed 
and oriented.  The examiner also reported that the veteran 
exhibited normal speech, adequate judgment and insight, 
appropriate affect, and depressed mood.     

The veteran was rated as 60 on the Global Assessment of 
Functioning Scale (GAF) in the June 1999 VA examination 
report.  According to the Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score of 51-60 is defined in the 
DSM IV as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

The Board finds that the evidence does not support the 
assignment of a rating in excess of 10 percent for PTSD 
during the time period prior to April 14, 2005, as the 
veteran does not exhibit occasional decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks.  The veteran indicated in his own 
statements that he had maintained employment at a bakery for 
many years.  He described only one incident when he was sent 
home due to an argument at work.  Further, while the June 
1999 VA examination showed findings of depressed mood, 
competent medical evidence of record did not show findings of 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and memory loss prior to 
the April 2005 VA examination, much less more severe symptoms 
that would support an even higher rating.  

Based on the consideration of medical evidence of record, the 
Board finds that the veteran's PTSD disability symptomatology 
met or more nearly approximated the severity of occupational 
and social impairment contemplated for a 10 percent rating 
under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005) for the time period prior to April 14, 2005.  As none 
of the evidence of record prior to April 2005 allows for the 
assignment of a rating in excess of 10 percent for the 
veteran's service-connected PTSD, the veteran's claim of 
entitlement to an increased evaluation for PTSD for this time 
period must be denied.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

For the Time Period from April 14, 2005

In the April 2005 VA examination report, it was noted that 
the veteran complained of anxiety, irritability, insomnia, 
mild panic, fatigue, loss of concentration, and depression.  
The examiner indicated that the veteran described a 
relationship with his brother and other family members, but 
stated that he had no close friends.  It was noted that the 
veteran was oriented and had good hygiene.  The examiner 
further reported that the veteran exhibited circumstantial 
speech, fair judgment, poor insight, poor short-term/long-
term memory, and fair impulse control as well as suffered 
from depression, disturbed sleep, poor sleep, and panic 
symptoms.     

The veteran was rated as 45 on the Global Assessment of 
Functioning Scale (GAF) in the April 2005 VA examination 
report.  According to the Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score of 41 to 50 is defined in 
the DSM IV as serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). 

Suicidal ideation was not reported.  As for work, the veteran 
reported continued employment in a bakery in the March 2005 
knee examination, but in the April 2005 examination he 
reported that the bakery had gone out of business at the end 
of March, and that he had not yet found work because of his 
knee.  He did not attribute lack of employment to psychiatric 
symptoms, but he did indicate that he preferred to be left 
alone.  He also indicated that he had been "written up" 
several times in his previous employment and would have been 
fired if he had not been in a union.

The Board finds that the evidence supports the assignment of 
a rating of 70 percent, but no higher, for PTSD from April 
14, 2005.  The veteran clearly exhibited deficiency in family 
relations.  His judgment was described as fair, whereas it 
had been described as adequate in 1999.  He exhibited 
neurovegetative symptoms of depression, such as disturbed 
sleep and anhedonia, that impaired his mood.  He was 
described as coping with his PTSD with near total isolation 
from society or any reminders of his past combat, and 
considerable denial when confronted by medical professionals.  
Thus, although the veteran ascribed his difficulty finding 
work to his knee disability, it is clear that his psychiatric 
symptoms of withdrawal would also hinder his ability to find 
and to continue employment.  The Board concludes that the 
symptoms described more nearly approximate occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
See 38 C.F.R. § 4.7.

Nonetheless, the preponderance of medical evidence of record 
does not show total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Rather, although the veteran's memory was described as poor, 
he was able to discuss his family and past employment, and he 
was not disoriented.  He had good hygiene, and was not 
considered a danger to himself or others.  He did not have 
delusions or hallucinations.  

Based on the consideration of medical evidence of record, the 
Board finds that the veteran's PTSD disability symptomatology 
from April 14, 2005 more nearly approximates the level of 
occupational and social impairment contemplated for a 70 
percent rating under the criteria in 38 C.F.R. Part 4, 
§ 4.130, but does not approximate the criteria for a 100 
percent schedular rating.

Extraschedular Ratings 

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2005).  

In this case, the Schedule is not inadequate.  Higher ratings 
are available under the Schedule for the veteran's service-
connected PTSD disability.  But, as discussed above, the 
presence of findings meeting the schedular criteria for a 
greater rating have not been shown.  In addition, it has not 
been shown that the service-connected PTSD disability alone 
has required frequent periods of hospitalization or produced 
marked interference with the veteran's employment.  Although 
the veteran is not currently employed, as it was noted in the 
April 2005 VA examination report that the veteran's employer 
had "gone out of business", the examiner indicated in the 
April 2005 report that the veteran's service-connected PTSD 
disability only caused moderate work impairment.  For these 
reasons, the assignment of an extraschedular rating for the 
veteran's PTSD disability is not warranted.

III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on these claims.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.

In the present case, a substantially complete application for 
the veteran's service connection claims was received in 
February 1999.  Thereafter, in a rating decision dated in 
July 1999, the veteran's claim for entitlement to service 
connection for PTSD was granted while the veteran's new and 
material evidence claim for entitlement to service connection 
for a right knee disability was not reopened.  However, the 
veteran's right knee service connection claim was reopened in 
a February 2001 Board decision.  In addition, a June 2005 RO 
rating decision assigned a 50 percent evaluation for the 
veteran's PTSD disability, effective from April 14, 2005.  In 
this case, the issue concerning the evaluation of the 
veteran's PTSD disability was initially raised in a notice of 
disagreement following the assignment of the initial 
disability evaluation.  VAOPGCPREC 8-2003 holds that the 
section 5103(a) notice need not be sent; rather, the 
procedures of section 7105(d) apply.  Nonetheless, July 2004 
and February 2005 letters from the Appeals Management Center 
(AMC), the veteran was notified regarding what information 
and evidence is needed to substantiate his claims, what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in the July 2004 and 
February 2005 letters was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by VA, and 
the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   In addition, in this case, the VCAA was enacted 
in November 2000 after the original AOJ adjudication of the 
claim in 1999.  The Court specifically stated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that an appellant has the 
right to remand where VCAA content-complying notice had not 
been provided.  However, the Court recognized that the RO did 
not err by not providing notice of VCAA prior to the RO's 
decision when, as here, the initial AOJ adjudication occurred 
before the enactment of the VCAA.  Further, after the notice 
was provided, the case was readjudicated in a June 2005 
Supplemental Statement of the Case (SSOC).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).     

To the extent that section 5103(a) notice requirements apply 
in this case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's increased PTSD evaluation claim and claim of 
entitlement to service connection for a right knee 
disability.  VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in July 2004 and 
February 2005 as well as the June 2005 SSOC, complied with 
these requirements.    
 
Additionally, the Board notes that the July 2004 letter to 
the veteran properly notified him of his statutory rights.  
That is, even though the July 2004 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, private 
treatment records, and multiple VA examination reports have 
been obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained or attempted to be obtained.  In addition, the duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The Board notes that the veteran was 
provided with multiple VA examinations during the course of 
his appeal.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in Remand from the 
Board dated in June 2004.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2005).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

Entitlement to service connection for a right knee disability 
is denied. 

Entitlement to an increased evaluation for PTSD is denied for 
the time period prior to April 14, 2005. 

Entitlement to an increased evaluation of 70 percent, and no 
higher, for PTSD is granted for the time period from April 
14, 2005, subject to controlling regulations governing the 
payment of monetary benefits. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


